Exhibit 99.1 grow. collaborate. innovate. thrive. ENDO PHARMACEUTICALS Bank of America Merrill Lynch Specialty Pharmaceuticals Conference August 12, 2010 grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. FORWARD LOOKING STATEMENT This presentation contains forward-looking statements regarding, among other things, the proposed business combination between Endo and Penwest, Endo’s and Penwest's financial position, results of operations, market position, product development and business strategy, as well as estimates of Endo’s future total revenues, future expenses, future net income and future earnings per share.Statements including words such as “believes,” “expects,” “anticipates,” “intends,” “estimates,” “plan,” “will,” “may” “intend,” “guidance” or similar expressions are forward-looking statements.Because these statements reflect our current views, expectations and beliefs concerning future events, these forward-looking statements involve risks and uncertainties. Investors should note that many factors could affect the proposed business combination of the companies, future financial results and could cause actual results to differ materially from those expressed in forward-looking statements contained in this presentation. These factors include, but are not limited to: the risk that the tender offer and merger will not close, the risk that Endo’s business and/or Penwest's business will be adversely impacted during the pendency of the tender offer and merger, the risk that the operations of the two companies will not be integrated successfully, Endo’s ability to successfully develop, commercialize and market new products; timing and results of pre-clinical or clinical trials on new products; Endo’s ability to obtain regulatory approval of any of Endo’s pipeline products; competition for the business of Endo’s branded and generic products, and in connection with its acquisition of rights to intellectual property assets; market acceptance of our future products; government regulation of the pharmaceutical industry;Endo’s dependence on a small number of products; Endo’s dependence on outside manufacturers for the manufacture of a majority of its products;Endo’s dependence on third parties to supply raw materials and to provide services for certain core aspects of its business; new regulatory action or lawsuits relating to Endo’s use of narcotics in most of its core products; Endo’s exposure to product liability claims and product recalls and the possibility that they may not be able to adequately insure themselves; the successful efforts of manufacturers of branded pharmaceuticals to use litigation and legislative and regulatory efforts to limit the use of generics and certain other products; Endo’s ability to successfully implement its acquisition and in-licensing strategy; regulatory or other limits on the availability of controlled substances that constitute the active ingredients of some of its products and products in development; the availability of third-party reimbursement for Endo’s products; the outcome of any pending or future litigation or claims by third parties or the government, and the performance of indemnitors with respect to claims for which Endo has been indemnified; Endo’s dependence on sales to a limited number of large pharmacy chains and wholesale drug distributors for a large portion of its total revenues; a determination by a regulatory agency that Endo is engaging or has engaged in inappropriate sales or marketing activities, including promoting the “off-label” use of its products, the risk that demand for and acceptance of Endo’s and Penwest's products or services may be reduced; the risk of changes in governmental regulations; the impact of economic conditions; the impact of competition and pricing and other risks and uncertainties, including those detailed from time to time in the companies’ periodic reports filed with the Securities and Exchange Commission, including current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “RISK FACTORS" in their annual reports on Form 10-K for the year ended December 31, 2009, which were filed with the Securities and Exchange Commission. The forward-looking statements in this presentation are qualified by these risk factors. These are factors that, individually or in the aggregate, could cause our actual results to differ materially from expected and historical results. The companies’ assume no obligation to publicly update any forward-looking statements, whether as a result of new information, future developments or otherwise. 2 grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. FORWARD LOOKING STATEMENT CONTINUED Additional Information The tender offer described in this document not yet commenced.At the time the tender offer is commenced, we will file with the SEC and mail to Penwest’s stockholders a tender offer statement on Schedule TO and Penwest will file with the SEC and mail to its stockholders a tender offer solicitation/recommendation statement on Schedule 14D-9 in connection with the transaction.Investors and Penwest shareholders are strongly advised to read the tender offer statement (including the offer to purchase, letter of transmittal and related tender offer documents) and the related solicitation/recommendation statement on Schedule 14D-9 when they are available because they contain important information. These documents will be available at no charge on the SEC’s website at www.sec.gov. A copy of the solicitation/recommendation statement on Schedule 14D-9 may also be obtained free of charge from Penwest's website at www.penwest.com or by directing a request to Penwest at 2981 Route 22, Patterson, New York 12563, Attn: Frank Muscolo.In addition, a copy of the offer to purchase, letter of transmittal and certain other related tender offer documentsmay be obtained free of charge from Endo’s website at www.endo.com or by directing a request to Endo at www.endo.com, or Endo Pharmaceuticals, 100 Endo Boulevard, Chadds Ford, PA 19317, Attn: Corporate Secretary’s Office. 3 grow. collaborate. innovate. thrive. ENDO PHARMACEUTICALS I.Our Business II.Executing Strategy for Growth III.Penwest Acquisition IV.HealthTronics Acquisition V.Financial Outlook grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. STRONG OPERATING PERFORMANCE 17% 3-YEAR CAGR FOR REVENUE* * Revenue CAGR 2006-2009. $mm Sustaining our Growth 5 grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. STRONG CORE BUSINESS SUPPORTING GROWTH 6 grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. STRONG CORE BUSINESS SUPPORTING GROWTH 7 LIDODERM®key component of our core business ØStrong source of operating cash flow ØStable TRx trends Ø10-year Commercial launch anniversary in September 2009 ØDifferentiated product profile provides unique offering for HCPs and patients suffering from PHN ØImproved PHN physician targeting for more efficient utilization of resources ØSolid managed care contract positioning for 2010 ØOpportunities in second half with formulary position grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. LONG-ACTING OPIOID FRANCHISE ØOpana® ER ØSettlement with generic companies provides for 2013 entry on primary dosage forms. Ø28% TRx growth YOY in Q2 2010 ØGaining share; Growing source of cash flow. ØPending Acquisition of Penwest for $5.00 per share Ø$0.05 accretive to adjusted diluted EPS in 2010 ØAdvances our leadership and growth in pain management ØNDA submission for new formulation of Oxymorphone ØLong-acting Oxymorphone designed to be crush-resistant 8 grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. DEVELOPMENT PIPELINE Phase I Phase II Phase III NDA Oxymorphone Formulation designed to be crush-resistant FORTESTATM 2% Testosterone Gel AVEEDTM Long Acting Injectable Testosterone UrocidinTM Bladder Cancer Octreotide Implant Acromegaly* Axomadol Moderate to moderately severe chronic pain Octreotide Implant Carcinoid Syndrome Pending Pending * Granted orphan drug designation 9 Update Pending grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. IMPLANT TECHNOLOGY HYDRON® DRUG DELIVERY TECHNOLOGY 10 IMPLANTATION DISPERSION grow. collaborate. innovate. thrive. ©2010 Endo Pharmaceuticals Inc. SPECIALTY GENERICS DEVELOPMENT 11 ~40 Projects 25 Near-term* 12 Current
